                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

    UNITED STATES OF AMERICA,                    :      Case No. 1:17-cr-009
                                                 :
    vs.                                          :      Judge Timothy S. Black
                                                 :
    BRUCE LEE FELIX,                             :
                                                 :
           Defendant.                            :

                           ORDER DENYING
            DEFENDANT’S MOTION TO SUPPRESS EVIDENCE (Doc. 16)

          This criminal case is before the Court on Defendant’s motion to suppress evidence

(Doc. 16), the parties’ responsive memoranda (Docs. 20, 22), and the parties’ post-

hearing briefs (Docs. 24, 26, 27).1

          Also before the Court is evidence and testimony presented during the January 19,

2018 evidentiary hearing, during which the Court heard the testimony of Sergeant Justin

Hussel of the Colerain Police Department’s Investigative Unit, as well as Special Agent

Joseph Klump of the Federal Bureau of Investigation (“FBI”). (Min. Entry, Jan. 19,

2018).

                                      I. BACKGROUND

          On January 18, 2017, Defendant Bruce Lee Felix was charged by way of a three-

count indictment with the following offenses: bank robbery, in violation of 18 U.S.C.

§ 2113(a) (Count 1); armed bank robbery, in violation of 18 U.S.C. § 2113(a), (d) (Count


1
  Also pending before the Court is Defendant’s motion to suppress pretrial voice identifications.
(Doc. 15). At the parties’ request, the Court held separate hearings on Defendant’s two motions
to suppress. The Court will resolve the voice identification motion by separate order.
2); and using, carrying, and brandishing a firearm during and in relation to a crime of

violence, in violation of 18 U.S.C. § 924(c)(1)(A) (Count 3). (Doc. 1). The charges

arise, in part, from evidence obtained by the Colerain Police Department and the FBI

during a search of Defendant’s sister’s home. (Doc. 16). Defendant moves for

suppression of said evidence, arguing that it was obtained without the benefit of a warrant

and in violation of his constitutional rights, and that his sister did not have the proper

authority to consent to the search. (Id.)

       For purposes of this Order, the Court will rely upon the facts as set forth in the

parties’ briefs (Docs. 16, 20, 22, 24, 26, 27), as well as the testimony and evidence

presented at the January 19, 2018 suppression hearing.2

                                          II. FACTS

       In February and June 2015, two separate banks within the Southern District of

Ohio were robbed by a masked, armed intruder. In July 2015, law enforcement received

a tip that Defendant Bruce Lee Felix was responsible for both robberies.3

       On October 19, 2016, law enforcement officers from the FBI, Colerain Township

Police Department, and Harrison Police Department interviewed Defendant’s sister (“Ms.

Felix”) at her residence. (Doc. 23 at 6-7; Gov. Ex. 4). Ms. Felix voluntarily submitted to




2
 Exhibits admitted during the suppression hearing have not been electronically filed, but are part
of the record, and remain in the Court’s custody.
3
 Details regarding the two robberies and the subsequent investigation will be more thoroughly
addressed in the Court’s Order on Defendant’s voice identification motion.

                                                2
the interview, welcoming law enforcement into her home and speaking cordially with

them for nearly two hours. (Doc. 23 at 7-8; Gov. Ex. 4).4

       Ms. Felix explained to officers and agents that, over the years, Defendant had

occasionally stayed as an overnight guest in her home, including staying with her

approximately two years prior to the interview (i.e., mid to late 2014 or early 2015). (Id.

at 47:30). Ms. Felix ultimately became upset with Defendant’s behavior and drug use

and encouraged him to move to Indiana with his (now former) girlfriend. (Id. at 44:30).

At that time, Ms. Felix packed Defendant’s belongings and told him to take them with

him. (Id. at 44:45). Despite the instruction, Defendant apparently left some of his

belongings in Ms. Felix’s home. (Id. at 1:46:30). Ms. Felix estimated that Defendant

lived in Indiana for approximately one year, and then stayed with friends and family,

before returning to her home prior to his arrest in October 2016. (Id. at 42:00, 47:30,

1:04:00).

       Before returning to Ms. Felix’s home in October 2016, Defendant was staying

with his friend, Rob Wesley (“Mr. Wesley”). (Id. at 42:00). When Defendant left Mr.

Wesley’s home, he drove off, without permission, in Mr. Wesley’s work truck, forcing

Mr. Wesley to report the truck as stolen. (Id. at 12:30).5 A few days later, Defendant

arrived at Ms. Felix’s home, presenting in a poor mental state. (Id.) He had not eaten or


4
  An audio recording of Ms. Felix’s interview was admitted as Government’s Exhibit 4. The
recording captures the two hour conversation between Ms. Felix and law enforcement prior to
commencement of the search.
5
  Defendant’s October 2016 arrest appears to have resulted from the theft of the truck, rather than
the instant federal charges.

                                                3
bathed in days and had been sleeping in Mr. Wesley’s truck. (Id. at 12:50, 14:00). In

light of Defendant’s condition, Ms. Felix immediately took him to the hospital, where

Defendant was kept for observation and treatment for five days. (Id. at 13:12). Ms. Felix

also called Mr. Wesley to report that his truck was in her parking lot. (Id. at 12:30). Mr.

Wesley subsequently arrived to retrieve the truck and also brought the belongings

Defendant had left at his home. (Id. at 12:30, 1:04:00, 1:47:20).

       Upon his release from the hospital, Defendant returned to Ms. Felix’s home,

although Ms. Felix noted that she did not intend for the living arrangement to be

permanent. (Id. at 16:15, 1:04:30). Ultimately, Defendant stayed with Ms. Felix for only

two days before he was arrested in mid-October 2016 (i.e., approximately one week prior

to the October 19, 2016 interview). (Id. at 16:15).

       During her discussion with law enforcement, Ms. Felix explained that she

frequently opens her home to family members, joking that she “run[s] a homeless shelter

for all the men in [her] family,” and that her guest bedroom was where her “homeless

people live.” (Id. at 1:47:00). Ms. Felix noted that Defendant’s son was staying in the

guest bedroom immediately prior to Defendant’s arrival and that Ms. Felix’s daughter

had used the guest bedroom in the last week (i.e., after Defendant was arrested). (Id. at

16:15, 1:49:41).

       Further, Ms. Felix told law enforcement that, in addition to allowing others to use

the guest bedroom, she also slept in the guest bedroom from time to time. (Doc. 23 at

14). Ms. Felix also used the room for her own personal use and, indeed, law enforcement




                                             4
observed that Ms. Felix had her computer and her ashtray in the room at the time of the

interview and subsequent search. (Id.)

       Ms. Felix explained that when Defendant previously stayed in her home, he had

slept in her living room on either the couch or the floor. (Gov. Ex. 4 at 48:40). However,

during his most recent stay, Defendant was sleeping in the bed (presumably, in the guest

bedroom). (Id.)

       Regardless, as Ms. Felix explained to law enforcement, during the two days

Defendant stayed with her, “he stored his clothes in the corner of my [Ms. Felix’s] living

room.” (Id. at 1:04:00). Ms. Felix further noted that “when Rob Wesley brought

[Defendant’s] stuff, we just set it on my [Ms. Felix’s] floor.” (Id.) Ms. Felix explained

that Defendant had few belonging with him when he arrived and that he already had

some items at her home, which items Defendant had left behind after moving out of Ms.

Felix’s home years prior. (Id. at 1:47:35).6

       Ms. Felix confirmed that Defendant’s belongings were still in her home. (Id. at

1:46:30). However, Ms. Felix informed law enforcement that she had cleaned up after

Defendant following his arrest. (Id. at 1:50:15). Ms. Felix told Sgt. Hussel that

Defendant’s belonging were previously piled in the corner of the living room, in plain

view, next to the couch and the sliding glass door. (Doc. 23 at 21, 43). However, after

Defendant’s arrest, Ms. Felix moved his belongings from the living room into the guest



6
 No evidence was presented to identify which items Defendant left in Ms. Felix’s home years
prior, the items Defendant had left at Mr. Wesley’s home, and the items that Defendant had with
him when he arrived at Ms. Felix’s home.

                                               5
bedroom because “she got tired of looking at [them] ….” (Id. at 13, 44). In other words,

the state in which law enforcement found the items on October 16, 2018 was not an

accurate reflection of how Defendant had kept them, but rather how Ms. Felix put the

items away.

       When law enforcement asked to see the items, Ms. Felix led law enforcement into

the guest bedroom and directed them toward the closet. (Gov. Ex. 4 at 1:49:20; Doc. 23

at 45, 77). Ms. Felix generally indicated that Defendant’s belongings were in the closet,

but did not specifically identify which items belonged to Defendant and which did not.

(Id. at 85). Ms. Felix signed a written consent to search form prior to commencement of

the search. (Gov. Ex. 1).

       Inside the guest bedroom closet, officers observed clothes, DVDs, children’s

board games, a plastic bags, and a large, open-topped laundry basket. (Id. at 46).7 Inside

of the laundry basket were three open-topped, cloth/canvas reusable grocery bags: one

black, one tan, and one blue. (Id.) The tan bag was placed inside the black bag. (Id. at

47). While the bags were opaque on the sides, they were open on top and had no

mechanism for closure. (Gov. Ex. 2F-2S; Doc. 23 at 46-47).8




7
 Some of Defendant’s clothing was also hanging up in Ms. Felix’s bedroom closet. (Doc. 23 at
91).
8
  A blue, zippered duffel bag, found by the door of the guest bedroom, was also identified as
belonging to Defendant. However, law enforcement did not seize the duffel and the only item
retrieved from it was the green plastic pipe. Agent Klump testified that he believes the duffel
bag was not zipped, as he does not recall having to unzip the bag. (Doc. 23 at 56).

                                                6
       Agent Klump testified that, without manipulating the black bag or its contents, he

could see that inside the bag were a pair of black gloves, a black cloth hood/mask, and

various pieces of jewelry/rings. (Id.) Ms. Felix told law enforcement that she had

personally cleaned the jewelry and placed it in the bag. (Id. at 30, 48). Agent Klump

noted that the rings were at the bottom of the bag, underneath other items. (Id. at 97).

Agent Klump further testified that he could also see inside the tan bag, and that the bag

was filled with pre-set zip ties, similar to those used to bind the victims in the armed

robbery of the Cheviot Savings Bank. (Id. at 47). The interior of the blue bag was also

visible and contained toiletries. (Id.)

       In sum, based on the inventory log, officers recovered the following items during

the search: a black cloth shopping bag containing miscellaneous jewelry and rings, black

gloves, and a black cloth mask (the latter two items being consistent with items used in

both robberies); a tan cloth bag containing white, pre-set zip ties (consistent with those

used in the armed robbery of the Cheviot Savings Bank); a blue cloth shopping bag

containing toiletries; black Harley boots; and a green plastic pipe. (Gov. Ex. 3).9

                             III. STANDARD OF REVIEW

       The Fourth Amendment protects “[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures ….”

U.S. Const. amend. IV. “[S]earches conducted outside the judicial process, without prior

approval by judge or magistrate, are per se unreasonable under the Fourth Amendment—


9
 Agent Klump took pictures of the room and bags to document the search. (Gov. Ex. 2A-2X).
To preserve DNA evidence, the items were not removed from the bags. (Doc. 23 at 50).

                                              7
subject only to a few specifically established and well-delineated exceptions.” Katz v.

United States, 389 U.S. 347, 357 (1967) (footnotes omitted).

       “The exclusionary rule prohibits the admission of evidence seized in searches and

seizures that are deemed unreasonable under the Fourth Amendment, as well as

derivative evidence acquired as a result of an unlawful search.” United States v.

Kennedy, 61 F.3d 494, 497 (6th Cir. 1995) (citing Wong Sun v. United States, 371 U.S.

471, 484-85 (1963)). The exclusionary rule serves to deter law enforcement from

obtaining evidence by unconstitutional means. Nix v. Williams, 467 U.S. 431, 442-43

(1984). So critical is the goal of deterring violations of constitutional and statutory

protections that exclusion is the appropriate remedy “notwithstanding the high social cost

of letting persons obviously guilty go unpunished for their crimes.” Id. at 443.

       A defendant may seek the suppression of evidence by filing a pretrial motion with

the court. Fed. R. Crim. P. 12(b)(3)(C). “It is well settled that in seeking suppression of

evidence the burden of proof is upon the defendant to display a violation of some

constitutional or statutory right justifying suppression.” United States v. Patel, 579

F.App’x 449, 453 (6th Cir. 2014) (citing United States v. Rodriguez–Suazo, 346 F.3d

637, 643 (6th Cir. 2003)). However, “[t]he Government has the burden of proof to justify

a warrantless search.” United States v. Haynes, 301 F.3d 669, 677 (6th Cir. 2002);

Coolidge v. New Hampshire, 403 U.S. 443, 455 (1971) (“The burden is on those seeking

the exemption to show the need for it”) (quotation marks and citations omitted).




                                              8
                                      IV. ANALYSIS

        Defendant moves to suppress all evidence obtained as a result of the warrantless

search of the personal property in his sister’s residence. (Doc. 16). Although Defendant

initially argued that his sister lacked authority, actual or apparent, to consent to the search

of the guestroom, he subsequently conceded the argument in his post-hearing briefs. (Id.

at 2; Doc. 24 at 2). However, Defendant maintains the position that his sister’s authority

to consent to a search of the room did not extend to the personal items found in the closet

and, accordingly, law enforcement were required to obtain a warrant to search the bags.

(Id.)

        In response, the Government argues as a threshold issue that Defendant lacks

standing to contest the search. (Doc. 20 at 3-7).10 Specifically, the Government argues

that the Defendant lacked a reasonable expectation of privacy in the belongings he left at

his sister’s home. (Id.) Moreover, the Government argues that Defendant’s sister had

actual and apparent authority to consent to the search of the property. (Id. at 7-9). Thus,

the Government argues that, even if Defendant has standing, no Fourth Amendment

violation exists and the Defendant’s motion to suppress should be denied.

        As stated more fully below, the Court finds that Defendant lacks standing to

contest the search and, alternatively, that Ms. Felix had both actual and apparent authority

to consent to the search.




10
  The Government somewhat conflates the argument as to standing and consent. However, the
Court will address both independently.

                                               9
       A. Standing11

       “‘The Fourth Amendment protects people, not places,’ and provides sanctuary for

citizens wherever they have a legitimate expectation of privacy.” Minnesota v. Olson,

495 U.S. 91, 96 n. 5 (1990) (quoting Katz, 389 U.S. at 351) (emphasis added). “Because

Fourth Amendment rights are ‘personal,’ the central inquiry in any suppression hearing is

whether the defendant challenging the admission of evidence has shown a legitimate

expectation of privacy in the place searched or the thing seized.” United States v. Waller,

426 F.3d 838, 843 (6th Cir. 2005) (quoting Rakas v. Illinois, 439 U.S. 128, 143 (1978)).

       Defendant bears the burden to show a legitimate privacy interest. United States v.

Whitehead, 415 F.3d 583, 587 (6th Cir. 2005). To satisfy this burden, Defendant must

show that: first, he “by [his] conduct, has exhibited an actual expectation of privacy; that

is, whether he has shown that he sought to preserve something as private”; and second,

the “expectation of privacy is one that society is prepared to recognize as reasonable.”

United States v. King, 227 F.3d 732, 743 (6th Cir. 2000) (quoting Bond v. United States,

529 U.S. 334, 338 (2000)).




11
   While the parties and the Court refer to the issue of Defendant’s “standing” to challenge the
search, the Court notes that, “in determining whether a defendant is able to show the violation of
his (and not someone else’s) Fourth Amendment rights, the ‘definition of those rights is more
properly placed within the purview of substantive Fourth Amendment law than within that of
standing.’” Minnesota v. Carter, 525 U.S. 83, 88 (1998) (quoting Rakas v. Illinois, 439 U.S.
128, 140 (1978)). Thus, despite references to “standing,” this Court reviews the issue as a
question of substantive Fourth Amendment law.

                                                10
      The Court must make a case-by-case determination as to whether a legitimate

expectation of privacy exists. Waller, 426 F.3d at 844. In making this determination, the

Court may consider a number of factors, including:

             the person’s proprietary or possessory interest in the place to
             be searched or item to be seized; whether the defendant has the
             right to exclude others from the place in question; whether he
             had taken normal precautions to maintain his privacy; whether
             he has exhibited a subjective expectation that the area would
             remain free from governmental intrusion; and whether he was
             legitimately on the premises.

Id.

      For a subjective expectation of privacy to be legitimate, it “must have a source

outside of the Fourth Amendment, either by reference to concepts of real or personal

property law or to understandings that are recognized and permitted by society.” Rakas,

439 U.S. at 143 n.12. Notably, the Sixth Circuit “generously construe[s] the Fourth

Amendment as protecting nearly all overnight guests, even when the guest occupies a

common area in the apartment that is not private from other residents.” United States v.

Washington, 573 F.3d 279, 283 (6th Cir. 2009) (citing United States v. Pollard, 215 F.3d

643, 647 (6th Cir. 2000)). “Nevertheless, this generosity does not arise without some

measure of proof by a defendant. Whether an informal sleeping arrangement creates a

reasonable expectation of privacy naturally begets a fact-dominated inquiry for a court.”

United States v. Wix, No. 1:11-CR-00015-R, 2012 WL 2160562, at *5 (W.D. Ky. June

13, 2012).

      Here, the Court recognizes that overnight guests are given broad protection under

the Fourth Amendment. Thus, Defendant may assert that he maintained a reasonable


                                            11
expectation of privacy within the home. However, this case poses a unique set of

circumstances in which the Court cannot conclude that Defendant, by his conduct,

manifested any actual or legitimate expectation of privacy in the place to be searched

(i.e., the bags) or the things to be seized (i.e., the evidence). In other words, the mere fact

that Defendant was an occasional overnight guest, by virtue of that invitation alone,

cannot logically give him a reasonable expectation of privacy going forward in every

closet, cabinet, and crevice of the residence.

       The Court emphasizes that Defendant bears the burden to show a legitimate

expectation of privacy, which requires, first and foremost, a showing that Defendant “by

[his] conduct, has exhibited an actual expectation of privacy; that is, whether he has

shown that he sought to preserve something as private.” King, 227 F.3d at 743. And in

that regard, Defendant has failed to evidence that he manifested any expectation of

privacy in the bags searched or the items seized. Indeed, Defendant has failed to even

assert, through sworn testimony or any evidentiary showing, that either the bags searched

or the items seized belonged to him. This is a fundamental proposition in order for the

Court to “determin[e] whether a defendant is able to show the violation of his (and not

someone else’s) Fourth Amendment rights ….” See Carter, 525 U.S. at 88. Further, the

Government’s evidence belies the assertion that Defendant was the person who placed

the items in the bags or otherwise took any steps to conceal the items, or even that

Defendant maintained or intended to maintain custody of the items. Defendant presents

no evidence to the contrary.




                                              12
       Moreover, there is absolutely no evidence in the record from which to conclude

that Defendant displayed, articulated, or even intended a legitimate expectation of

privacy through the use of “normal precautions.” King, 426 F.3d at 844 (quoting Bond,

529 U.S. at 338). Indeed, the evidence indicates that Defendant had a history of

abandoning his unsecured property wherever he stayed and having his former hosts chase

after him to return the items. See United States v. Eastman, 645 F. App’x 476, 479 (6th

Cir. 2016) (“a person who voluntarily abandons property in the absence of an

unconstitutional seizure has no legitimate expectation of privacy in it, and therefore its

search or seizure does not violate his Fourth Amendment rights”) (collecting cases)

(emphasis in original). The evidence further suggests that, prior to being placed in the

bags and stored in the closet by Ms. Felix, the items were haphazardly piled in the corner

of Ms. Felix’s living room—a pile which Defendant notably did not even make. And

Defendant presents no evidence to clarify which items from the living room pile were

items he brought with him from Mr. Wesley’s (the evidence suggests virtually none), as

opposed to items that he abandoned in Ms. Felix’s home years prior or abandoned in Mr.

Wesley’s home before taking off unannounced with Mr. Wesley’s truck.

       If ever there were a case where a defendant’s failure to show even the slightest

consideration for his belongings would undermine his assertion of standing, it would be

this case.

       In assessing the factors this Court must consider: (1) Defendant has fundamentally

failed to assert any proprietary or possessory interest in the bags searched or the items

seized; (2) Defendant has not only failed to maintain any right to exclude others from the


                                             13
property, he has willingly abandoned the property at every turn; (3) Defendant has not

taken any evidenced precautions to maintain his privacy; and (4) Defendant has exhibited

no subjective expectation that the area would remain free from governmental intrusion or

any intrusion for that matter. See Waller, 426 F.3d at 844. The only factor which may

favor Defendant’s position is that he had legitimate access to the home and likely to the

closet and bags.

       Thus, the Court finds that Defendant has failed to establish standing to contest the

search of the bags or seizure of the items. However, given the Sixth Circuit’s generosity

in extending Fourth Amendment protection to overnight guests, the Court will undertake

the consent analysis as well.

       B. Authority to Consent to the Search

       “Consent [is] a ‘specifically established exception[ ] to the requirements of both a

warrant and probable cause’ … [and] is constitutionally sufficient.” Eastman, 645 F.

App’x 476, 479 (6th Cir. 2016) (quoting Schneckloth v. Bustamonte, 412 U.S. 218, 219

(1973)). In a co-habitation setting, officer may rely on the consent to search given by an

individual who has actual or apparent common authority over the place to be searched or

thing to be seized. United States v. Caldwell, 518 F.3d 426, 429 (6th Cir. 2008) (citations

omitted). Notably, however, “authority to consent to the search of [a common area] does

not necessarily extend to the search of containers in the [common area].” United States v.

Cork, 18 F. App’x 376, 383 (6th Cir. 2001).

       In short, “[a] valid consent to search [a] closed container must come from one who

has common authority over the effects sought to be inspected, one who has mutual use of


                                            14
the property, and one who generally has joint access or control for most purposes.”

Waller, 426 F.3d at 845 (citing United States v. Karo, 468 U.S. 705, 725-26 (1984)). The

government bears the burden of establishing the effectiveness of a third party’s consent.

Waller, 426 F.3d at 845 (citing Illinois v. Rodriguez, 497 U.S. 177, 181 (1990)).

       Here, the Court finds that Ms. Felix had both actual and apparent common

authority to consent to the search. Accordingly, suppression of the evidence is not

warranted.

              1. Actual Authority

       Actual common authority refers to:

              mutual use of the property by persons generally having joint
              access or control for most purposes, so that it is reasonable to
              recognize that any of the co-inhabitants has the right to permit
              the inspection in his own right and that the others have assumed
              the risk that one of their number might permit the common area
              to be searched.

Caldwell, 518 F.3d at 429 (quoting United States v. Matlock, 415 U.S. 164, 171 n. 7

(1974)).

       Ms. Felix had joint access, control, and use of the bags and items, such that it was

reasonable to recognize that she could permit an inspection or search. As an initial

matter, the evidence shows that Defendant brought very few belongings with him to Ms.

Felix’s home. Indeed, most of the items he had in Ms. Felix’s home were items he either

left behind years prior and never retrieved or they were left at the home of his friend, Mr.

Wesley, who brought the items to Ms. Felix. Ultimately, when Mr. Wesley gave the

items to Ms. Felix, she placed them in her living room, where Defendant took no



                                             15
evidenced steps to conceal them in any fashion. After Defendant’s arrest, Ms. Felix

cleaned up the items herself and stored them in the closet of her guest bedroom—a room

of such common use that Ms. Felix described it to law enforcement as “a homeless

shelter for all the men in [her] family.” (Gov. Ex. 4 at 1:47:00).

       In light of these circumstances, it is frankly counterintuitive to question Ms.

Felix’s authority to consent to the search of items she herself placed in the bags (at least

in part) and stored in her closet, or to extend to Defendant the benefit of any protection

afforded by the storage of the items. There is no evidence that Defendant ever told Ms.

Felix not to touch his belongings, and Defendant’s conduct in effectively abandoning the

items repeatedly and ultimately keeping them in an unsecured pile in Ms. Felix’s living

room belies the notion that he intended or expected to maintain exclusive authority over

them. Rather, the evidence shows that Defendant left certain items with Ms. Felix for

years, even after she expressly requested that they be removed. The evidence also shows

that Defendant left his own belongings behind at Mr. Wesley’s and drove off with Mr.

Wesley’s truck. The evidence shows that when his belongings were returned, Defendant

left them unsecured and stacked in Ms. Felix’s living room, despite having access to a

zippered duffel bag. The evidence further shows that Ms. Felix had ready access to the

items and that she did in fact access them. At the very least, Ms. Felix hung up and

organized Defendant’s clothes, put away his shoes, cleaned his jewelry and placed them

in a bag, and likely placed additional items in the bags as well (given that the jewelry was

found beneath everything else).




                                             16
       In short, Ms. Felix’s access to and use of the items Defendant left behind in her

home after he moved out years prior, as well as the items that Defendant left unsecured

and stacked in her living room, renders it reasonable to recognize that she had the right to

permit the inspection of the items; and Defendant assumed that risk by his own conduct.

See Matlock, 415 U.S. at 171 n. 7.

       Accordingly, Ms. Felix had actual authority to consent to the search of the bags

and the items.

              2. Apparent Authority

       “The apparent-authority doctrine excuses otherwise impermissible searches where

the officers conducting the search ‘reasonably (though erroneously) believe that the

person who has consented’ to the search had the authority to do so.” United States v.

Taylor, 600 F.3d 678, 681 (6th Cir. 2010) (quoting Rodriguez, 497 U.S. at 186). The

reasonableness of the officers’ belief is judged objectively, based on the information

known to the officers at the time. United States v. Purcell, 526 F.3d 953, 963 (6th Cir.

2008) (citing Rodriguez, 497 U.S. at 188). “Where the circumstances presented would

cause a person of reasonable caution to question whether the third party has mutual use of

the property, ‘warrantless entry without further inquiry is unlawful.’” Waller, 426 F.3d at

846 (quoting Rodriguez, 497 U.S. at 188-89).

       Here, the Court looks to what law enforcement knew at the time of the search and

seizure of the bags and the items contained therein. The search occurred after law

enforcement spent two hours talking with Ms. Felix, during which she stated she was in

possession of a number of items that Defendant had effectively abandoned in her home


                                            17
years prior, as well as items that Defendant had left behind at Mr. Wesley’s home before

Defendant stole Mr. Wesley’s truck and left without a word. Ms. Felix told officers that

she had piled the items in her living room and that they remained there, with Defendant

making no attempt to secure them in any fashion. Law enforcement knew that

Defendant’s failure to secure the items was in spite of the fact that he was using the guest

bedroom (i.e., a room with a door and a closet) and had a duffel bag with zippers. Law

enforcement knew that Ms. Felix ultimately removed Defendant’s items from her living

room, cleaned his jewelry and placed it in the bag, and put everything away in the guest

bedroom closet. Law enforcement knew that the guest bedroom was a commonly used

space, which Defendant was also aware of given that his son was living in it when

Defendant arrived. Officers knew that Ms. Felix had unfettered access and made

frequent use of each room in her home, including the living room, the guest bedroom, and

the guest bedroom closet.

       Given the manner in which Defendant left his belongings unsecured (if not leaving

them behind entirely for others to contend with), as well as the level of authority, access,

and control that Ms. Felix had demonstrated over the items, and without any apparent

indication that Defendant had attempted to maintain sole custody and control over the

items, it was entirely reasonable for officers to conclude that Ms. Felix had authority to

consent. Indeed, it would be difficult for Defendant to argue that he intended to maintain

sole access and authority over the items that he repeatedly walked away from and then

left in a pile in his sister’s living room. And, under the circumstances, there was no

ambiguity or reason to question Ms. Felix’s authority over the bags and items.


                                             18
       Accordingly, even assuming that Ms. Felix lacked actual authority to consent, the

Court finds she had apparent authority.

                                     CONCLUSION

       In sum, Defendant has evidenced only that he was an occasional overnight guest

of his sister. Defendant has failed to meet his burden of evidencing ownership of, interest

in, or a legitimate expectation of privacy as to the property found in Ms. Felix’s home.

The Court therefore finds that Defendant lacks standing to challenge the search.

       Moreover, the Court finds that Ms. Felix had both actual and apparent authority to

consent to a search of the bags.

       Accordingly, Defendant’s motion to suppress evidence (Doc. 16) is DENIED.

       IT IS SO ORDERED.

Date: May 9, 2019
                                                            Timothy S. Black
                                                            United States District Judge




                                            19
